Motion by defendant to dismiss indictment on constitutional grounds. Although the motion to dismiss the indictment on constitutional grounds was made in this court on January 21, 1960 under section 149 of the Judiciary Law as it then read, at a time when the judgment of conviction was not outstanding because of the order of reversal (9 A D 2d 464), the reversal by the Court of Appeals of the order of this court (8 N Y 2d 238) reinstated the judgment of conviction and at the time of the argument of this motion such judgment having become final the motion should be denied. Motion denied. — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ., concur.